Grant, J.
(after stating the facts). 1. We think the tax law does, not confer upon the auditor general the right to proceed upon his own motion to withhold the conveyance of lands sold for taxes, or upon his own motion to proceed to cancel deeds. Thousands of acres of land in this State have been intentionally abandoned, and the payment of taxes intentionally neglected or refused. Owners are presumed, under the law, to know that taxes are imposed upon their lands. It is their duty, therefore, to look after their taxes and attend to their payment. If they fail to do so, the statute has wisely provided a limitation *152to their right to take proceedings to cancel the tax deed and set the proceedings aside. Under the contention of the respondent, he could absolutely set aside the running of the statute of limitations by his own voluntary act, ■when no one solicits his action. The statute clearly contemplates that somebody interested in the lands shall set the auditor general in motion in order to confer upon him the authority to act. No case is cited holding that the auditor general may proceed on his own motion to cancel deeds. The State and the parties interested are entitled to a hearing.
2. The right of the auditor general to cancel deeds under section 98, where the lands have been sold under section 84 of the tax law, is not disputed. Northrup v. Maneka, 126 Mich. 550 (85 N. W. 1128). The claim of the relator is that that power does not extend to lands which have been deeded to the State, and placed under the charge and control of the land office, as homestead lands. That question is now presented to the court for the first time. The statute (section 127) provides for an adjudication and determination by the auditor general and the commissioner of the State land office as to whether the lands have been abandoned, and their value. They are required to ascertain if the lands have been delinquent for taxes for five years or more; if they have been bid off to the State one or more times; if the time of redemption has expired; if no application has been made to pay, redeem, or purchase the same; and if no action is pending in the circuit court of the county where the land is situated to set aside the taxes, or to remove the cloud on the title occasioned thereby. If these things are found, the statute provides that.“the title to the State shall be deemed absolute in and to said lands.” The auditor general and commissioner of the State land office are further required to determine what lands so examined come within the provisions of this section, and then to record their determination in a book to be kept for that purpose. Pursuant to the determination of these two State officers, the auditor general then *153issues a deed to the State. The deeds are then delivered to the commissioner of the land office, whose duty it is to record them. The statute above quoted (section 127) then provides a way by which the owner of the land may proceed in the courts to test the validity of the finding of these officers. We think it was the clear intention of the legislature, in enacting this law, to put these lands, after the determination has been made by the auditor general and commissioner of the State land office, beyond the control of the auditor general, and to place the power to question their proceedings in the courts. All the cases cited in behalf of the respondent are cases where the lands have been sold under section 84, and the language used in those eases is applicable, and must be confined, to sales made under that section.
3. It is conceded by the respondent that no certificate of error can be legally issued by him against those lands which were homesteaded prior to the time Act No. 107 took effect, as the statutory limitation of six months had run before any proceeding was taken to set the deed aside. Similar statutes of limitation have been sustained in other jurisdictions. Meigs v. Roberts, 162 N. Y. 371 (56 N. E. 838, 76 Am. St. Rep. 322); People v. Turner, 145 N. Y. 451 (40 N. E. 400); Terry v. Anderson, 95 U. S. 628; Saranac Land & Timber Co. v. Comptroller of New York, 177 U. S. 318 (20 Sup. Ct. 642).
Under this disposal of the case it is unnecessary to pass upon the other provisions of the statute in regard to the limitation of the right to take proceedings to cancel deeds.
The writ of prohibition will issue, without costs.
Hooker, C. J., Moore and Montgomery, JJ., concurred. Long, J., did not sit.